Exhibit 10.6

 

AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT

 

 

Dated as of March 31, 2006

 

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among TC PipeLines, L.P., a Delaware
limited partnership (the “Borrower”), the banks, financial institutions and
other institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citicorp North America, Inc., as agent (the
“Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Lenders and the Agent have entered into a Credit
Agreement dated as of March 31, 2006 (the “Credit Agreement”). Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.

 

(2)                                  The Borrower and the Required Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.  Amendments to Credit Agreement.  The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 3, hereby amended as follows:

 

The definition of “Adjusted Cash Flow” in Section 1.01 is amended by adding at
the end thereof the following sentence “For purposes of calculating Adjusted
Cash Flow for any period, if during such period the Borrower or any Subsidiary
shall have made an acquisition, Adjusted Cash Flow for such period shall be
calculated after giving pro forma effect thereto as if such acquisition had
occurred on the first day of such period, including, without duplication, all
cash dividends and other distributions of cash the Borrower or such Subsidiary
would have received if such acquisition had occurred on the first day of such
period.

 

SECTION 2.  Acknowledgement of Corrections.  By execution below, the parties
hereto acknowledge that the Effective Date of the Credit Agreement was March 31,
2006 and, contrary to the terms of the Credit Agreement, the Borrowing was made
on a date subsequent to the Effective Date. Accordingly, the following
provisions are acknowledged to be corrected as follows:

 


(A)  SECTION 2.01 IS CORRECTED BY DELETING THE PHRASE “ON THE EFFECTIVE DATE”
AND SUBSTITUTING THEREFOR THE PHRASE
“ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE TO APRIL 5,
2006”.


 


(B)  SECTION 2.03(A) IS CORRECTED TO READ IN FULL AS FOLLOWS:


 


(A)                                  COMMITMENT FEE. THE BORROWER AGREES TO PAY
TO THE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE ON THE AGGREGATE
AMOUNT OF SUCH LENDER’S UNUSED COMMITMENT FROM THE EFFECTIVE DATE UNTIL THE DATE
OF THE BORROWING AT A RATE PER ANNUM EQUAL TO THE APPLICABLE PERCENTAGE IN
EFFECT FROM TIME TO TIME, PAYABLE IN ARREARS QUARTERLY ON THE LAST DAY OF EACH
MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING JUNE 30, 2006, AND ON THE DATE
OF THE BORROWING.


 

--------------------------------------------------------------------------------


 

SECTION 3.  Conditions of Effectiveness.  This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Borrower and all of the
Lenders or, as to any of the Lenders, advice satisfactory to the Agent that such
Lender has executed this Amendment. This Amendment is subject to the provisions
of Section 8.01 of the Credit Agreement.

 

SECTION 4.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 


(A)       THE BORROWER IS A LIMITED PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF  THE JURISDICTION INDICATED IN THE
RECITAL OF PARTIES TO THIS AMENDMENT.

 


(B)       THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT AND THE CREDIT AGREEMENT, AS       AMENDED HEREBY, ARE WITHIN THE
BORROWER’S CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION AND DO NOT CONTRAVENE (I) THE BORROWER’S OR THE GENERAL
PARTNER’S ORGANIZATIONAL DOCUMENTS, (II) ANY MATERIAL LAW OR ANY MATERIAL
CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING THE BORROWER.

 


(C)       NO MATERIAL AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO
NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY
OTHER THIRD PARTY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT OR THE CREDIT AGREEMENT, AS AMENDED HEREBY.

 


(D)       THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER.
THIS AMENDMENT AND THE CREDIT AGREEMENT, AS AMENDED HEREBY, ARE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR
AT LAW)..

 


(E)       THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED
ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL ACTION, AGAINST THE GENERAL PARTNER, THE BORROWER
OR ANY OF ITS SUBSIDIARIES (OTHER THAN THE DISCLOSED LITIGATION) BEFORE ANY
COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, OR ANY NOTE OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY THIS AMENDMENT AND THE CREDIT AGREEMENT, AS AMENDED HEREBY.

 

SECTION 5.  Reference to and Effect on the Credit Agreement and the Notes.  (a) 
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 

(b)         The Credit Agreement and the Notes, as specifically amended by this
Amendment,  are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

 

(c)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

 

SECTION 6.  Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 7.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed

 

--------------------------------------------------------------------------------


 

counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

 


SECTION 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

TC PIPELINES, LP

 

By its General Partner TC PipeLines GP, Inc.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

By

 

 

 

Title:

 

 

 

CITICORP NORTH AMERICA, INC.,

 

as Agent and as Lender

 

 

 

 

 

By

 

 

 

Title:

 

 

 

Lenders

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By

 

 

 

Title:

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

HOUSTON AGENCY

 

 

 

By

 

 

 

Title:

 

SUNTRUST BANK

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 


SIGNATURES


 

Pursuant to the requirements of the Securities and Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.

 

 

TC PipeLines, LP

 

(a Delaware Limited Partnership)

 

 

 

By:

TC PipeLines GP, Inc., its general partner

 

 

 

 

By:

/s/ Russell K. Girling

 

Date:  May 4, 2006

 

Russell K. Girling

 

 

Chief Financial Officer (duly authorized officer)

 

 

 

 

By:

/s/ Amy Leong

 

Date:  May 4, 2006

 

Amy Leong

 

 

Controller (duly authorized officer)

 

--------------------------------------------------------------------------------